CONFIDENTIAL & PROPRIETARY    
    










--------------------------------------------------------------------------------

This limited partnership is a limited partner of certain entities that earn
“carried interest”
on profits from various Credit funds.

--------------------------------------------------------------------------------



                                                    








APOLLO CIP PARTNER POOL, L.P.
    






Amended and Restated


Agreement of Exempted Limited Partnership












                                                                                                     

Dated as of December 18, 2014

                                                                                                        








                                                    















--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


ARTICLE 1DEFINITIONS    1
Section 1.1Definitions; Interpretation    1
ARTICLE 2FORMATION AND ORGANIZATION    8
Section 2.1Continuation    8
Section 2.2Name    8
Section 2.3Organizational Certificates and Other Filings    9
Section 2.4Offices    9
Section 2.5Term of Partnership    9
Section 2.6Purpose of the Partnership    10
Section 2.7Actions by Partnership    10
Section 2.8Admission of Limited Partners    10
Section 2.9Withdrawal of Initial Limited Partner    10
ARTICLE 3CAPITAL    11
Section 3.1Contributions to Capital    11
Section 3.2Rights of Partners in Capital    12
Section 3.3Capital Accounts    12
Section 3.4Allocation of Profit and Loss    13
Section 3.5Tax Allocations    15
Section 3.6Tax Treatment of Points    15



-i-

--------------------------------------------------------------------------------




Section 3.7FATCA    16
Section 3.8Reserves; Adjustments for Certain Future Events    17
Section 3.9Finality and Binding Effect of General Partner’s Determinations    18
ARTICLE 4DISTRIBUTIONS    18
Section 4.1Distributions    18
Section 4.2Withholding of Certain Amounts    20
Section 4.3Limitation on Distributions    20
Section 4.4Distributions in Excess of Basis    21
ARTICLE 5MANAGEMENT    21
Section 5.1Rights and Powers of the General Partner    21
Section 5.2Delegation of Duties    22
Section 5.3Transactions with Affiliates    22
Section 5.4Expenses    23
Section 5.5Rights of Limited Partners    23
Section 5.6Other Activities of General Partner    23
Section 5.7Duty of Care; Indemnification    23
ARTICLE 6ADMISSIONS, TRANSFERS AND WITHDRAWALS    25
Section 6.1Admission of Additional Limited Partners; Effect on Points    25
Section 6.2Admission of Additional General Partner    26
Section 6.3Transfer of Interests of Limited Partners    26
Section 6.4Withdrawal of Partners    27



-ii-

--------------------------------------------------------------------------------




Section 6.5Pledges    28
ARTICLE 7ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF
PARTNERS    28
Section 7.1Allocation of Points    28
Section 7.2Retirement of Partner    30
Section 7.3Effect of Retirement on Points    31
ARTICLE 8DISSOLUTION AND LIQUIDATION    31
Section 8.1Dissolution and Liquidation of Partnership    31
ARTICLE 9GENERAL PROVISIONS    32
Section 9.1Consistent Economic Treatment    32
Section 9.2Amendment of Partnership Agreement and Co-Investors (A) Partnership
Agreements    32
Section 9.3Special Power-of-Attorney    34
Section 9.4Notices    35
Section 9.5Agreement Binding Upon Successors and Assigns    35
Section 9.6Merger, Consolidation, etc.    35
Section 9.7Governing Law; Dispute Resolution    36
Section 9.8Termination of Right of Action    37
Section 9.9Not for Benefit of Creditors    37
Section 9.10Reports    37
Section 9.11Filings    38
Section 9.12Counterparts    38



-iii-

--------------------------------------------------------------------------------






Schedule I     Initial List of Fund General Partners    







-iv-

--------------------------------------------------------------------------------






APOLLO CIP PARTNER POOL, L.P.




AMENDED AND RESTATED
AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP




AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP of APOLLO CIP
PARTNER POOL, L.P., a Cayman Islands exempted limited partnership (the
“Partnership”), dated as of December __, 2014, by and among Apollo CIP GenPar,
Ltd., a Cayman Islands exempted company, as the sole general partner (in such
capacity, the “General Partner”), the Initial Limited Partner (as defined
below), and the other Persons (as defined below) whose names are recorded from
time to time as limited partners of the Partnership in the Register of Partners
(as defined below).
R E C I T A L S :


A.    The Partnership was registered by the General Partner as an exempted
limited partnership in the Cayman Islands pursuant to the Partnership Law on
October 30, 2014, by the filing of a Section 9 Statement (as defined below) with
the Registrar (as defined below) pursuant to the Partnership Law (as defined
below), and since its formation has been governed by the Original Agreement (as
defined below).
B.    The General Partner and the Initial Limited Partner entered into an
Initial Exempted Limited Partnership Agreement of the Partnership, dated
October 29, 2014 (the “Original Agreement”).
C.    The parties hereto desire to amend and restate the Original Agreement in
its entirety to: (i) reflect the admission to the Partnership of those Persons
(as defined below) who are listed on the Register of Partners as limited
partners of the Partnership; (ii) effect the withdrawal of the Initial Limited
Partner; and (iii) reflect the modifications set forth herein.
NOW, THEREFORE, the parties hereby agree to amend and restate the Original
Agreement in its entirety to read as follows:




--------------------------------------------------------------------------------




Article 1
DEFINITIONS
Section 1.1    Definitions; Interpretation
(a)    Capitalized terms used but not otherwise defined herein have the
following meanings:
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Except as the context otherwise requires, the term “Affiliate” in relation to
AGM includes each collective investment fund and other client account sponsored
or managed by AGM or its affiliated asset management entities, but, in each
case, does not include Portfolio Companies (except with respect to Bad Acts).
“AGM” means Apollo Global Management, LLC, a Delaware limited liability company.
“Agreement” means this Amended and Restated Agreement of Exempted Limited
Partnership, as amended or supplemented from time to time.
“APH” means, as the context requires, any or all of (i) APH Holdings (DC), L.P.,
(ii) APH Holdings (FC), L.P., and/or (iii) APH Holdings, L.P., each a Cayman
Islands exempted limited partnership.
“Award Letter” means, with respect to any Limited Partner, the letter agreement
between the Partnership and such Limited Partner setting forth (i) such Limited
Partner’s Points, (ii) the formula applied to calculate the Holdback Amount with
respect to such Limited Partner, (iii) any restrictive covenants with respect to
such Limited Partner, (iv) the definition of “Bad Act,” (v) the definition of
“Designated Act,” and (vi) any other terms applicable to such Limited Partner.
“Bad Act” has the meaning ascribed to that term in a Limited Partner’s Award
Letter.
“Book-Tax Difference” means the difference between the Carrying Value of a
Partnership asset and its adjusted tax basis for United States federal income
tax purposes, as determined at the time of any of the events described in the
definition of Carrying Value, which for purposes of this Agreement shall include
any accrued income in respect of securities contributed to or held (directly or
indirectly) by the Partnership as of the date of any such event. The General
Partner shall maintain an account in the name of each Limited Partner that
reflects such Limited Partner’s share of any Book-Tax Difference.
“Capital Account” means with respect to each Partner the capital account
established and maintained on behalf of such Partner as described in Section
3.3.
“Carried Interest Revenues” means any carried interest, incentive allocations,
performance allocations or similar performance-based compensation earned by the
Fund General Partners from the applicable Funds.
“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for United States federal income tax purposes, except that the
Carrying Values of all Partnership



2

--------------------------------------------------------------------------------




assets shall be adjusted to equal their respective fair market values (as
determined by the General Partner), in accordance with the rules set forth in
Treasury Regulations section 1.704-1(b)(2)(iv)(f), except as otherwise provided
herein, immediately prior to: (i) the date of the acquisition of any interests
in the Partnership by any new Partner or of any additional interests by any
existing Partner in exchange for more than a de minimis capital contribution;
(ii) the date of the distribution of more than a de minimis amount of any
Partnership asset to a Partner, including cash as consideration for an interest
in the Partnership; (iii) the date of the grant of more than a de minimis
profits interest in the Partnership as consideration for the provision of
services to or for the benefit of the Partnership by an existing Partner, or by
a new Partner acting in his capacity as a Partner or in anticipation of becoming
a Partner; or (iv) the liquidation of the Partnership within the meaning of
Treasury Regulations section 1.704-l(b)(2)(ii)(g); provided, that any adjustment
pursuant to clauses (i), (ii) and (iii) above shall be made only if the General
Partner reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Partners. The Carrying Value
of any Partnership asset distributed to any Partner shall be adjusted
immediately prior to such distribution to equal its fair market value (as
determined by the General Partner). The Carrying Value of any asset contributed
by a Partner to the Partnership shall be the fair market value (as determined by
the General Partner) of the asset at the date of its contribution.
“Catch Up Amount” means the product derived by multiplying (i) the amount of any
Book-Tax Difference arising on the admission to the Partnership of a
Newly-Admitted Limited Partner or a reallocation of Points described in
Section 4.1(f)(ii) by (ii) the percentage derived by dividing the number of
Points issued to the Newly-Admitted Limited Partner or reallocated to the
applicable Limited Partner as described in Section 4.1(f)(ii), by the aggregate
number of Points on the date the Newly-Admitted Limited Partner is admitted to
the Partnership or the date of the applicable reallocation of Points pursuant to
this Agreement. The General Partner shall maintain an account in the name of
each Newly-Admitted Limited Partner (and any Limited Partner receiving a
reallocation of Points in respect of which Section 4.1(f)(ii) applies) that
reflects such Limited Partner’s Catch Up Amount, which shall be adjusted as
necessary to reflect any subsequent reduction in such Book-Tax Difference
corresponding to any subsequent negative adjustments to the Carrying Value of
the Partnership’s assets that relate to such Book-Tax Difference, and which may
be further adjusted to the extent the General Partner determines in its sole
discretion is necessary to cause the Catch Up Amount to be equal to the amount
necessary to provide such Limited Partner with a requisite share of Partnership
capital based on such Limited Partner’s Points in accordance with the terms of
this Agreement and such Limited Partner’s Award Letter.
“Clawback Payment” means any payment required to be made by the Partnership to
any Fund General Partner in respect of any “general partner giveback” or similar
obligation of such Fund General Partner pursuant to the Fund LP Agreement of the
applicable Fund, but shall not include any Partner Giveback Payment.
“Code” means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law.



3

--------------------------------------------------------------------------------




“Co-Investors (A) Entity” means an investment vehicle formed by AGM or any of
its Affiliates to facilitate the investment in any Fund by employees of AGM or
its Affiliates and their Related Parties.
“Co-Investors (A) Partnership Agreement” means the limited partnership agreement
of any of Co-Investors (A) Entity, as in effect from time to time.
“Covered Person” has the meaning set forth in Section 5.7(a).
“Credit Business” has the meaning ascribed to that term in a Limited Partner’s
Award Letter.
“Designated Act” has the meaning ascribed to that term in a Limited Partner’s
Award Letter.
“Disability” has the meaning ascribed to that term in the Apollo Global
Management LLC 2007 Omnibus Equity Incentive Plan.
“FATCA” means: (i) Sections 1471 to 1474 of the Code, and any associated
legislation, regulations or guidance, or similar legislation, regulations or
guidance enacted in any jurisdiction which seeks to implement similar tax
reporting and/or withholding tax regimes; (ii) any intergovernmental agreement,
treaty, regulation, guidance or any other agreement between the Cayman Islands
(or any Cayman Islands Governmental Authority) and the U.S., the U.K. or any
other jurisdiction (including any Government Authorities in such jurisdiction),
entered into in order to comply with, facilitate, supplement or implement the
legislation, regulations or guidance described in clause (i); and (iii) any
legislation, regulations or guidance in the Cayman Islands that give effect to
the matters outlined in the preceding clauses.
“Final Adjudication” has the meaning set forth in Section 5.7(a).
“Fiscal Year” means, with respect to a year, the period commencing on January 1
of such year and ending on December 31 of such year (or on the date of a final
distribution pursuant to Section 8.1(a)), unless the General Partner shall elect
another fiscal year for the Partnership which is a permissible taxable year
under the Code.
“Founding Partners” means Leon Black, Joshua Harris and Marc Rowan.
“Fund” means any pooled investment vehicle or managed account advised or managed
by Affiliates of the General Partner in the AGM credit business and each
“Parallel Fund” of such Fund within the meaning of the Fund LP Agreement of such
Fund. Such term also includes each alternative investment vehicle created by a
Fund and/or any such Parallel Fund, to the extent the context so requires.
“Fund General Partner” means the Affiliate of AGM that acts in the capacity of
the general partner, managing member, manager or similar Person of any Fund
pursuant to the Fund LP Agreement of such Fund.



4

--------------------------------------------------------------------------------




“Fund GP Agreement” means the constituent agreement, certificate or other
document governing a Fund General Partner, as in effect from time to time.
“Fund LP Agreement” means the limited partnership agreement of any Fund, as in
effect from time to time, and, to the extent the context so requires, the
corresponding constituent agreement, certificate or other document governing
each such Fund.
“General Partner” has the meaning set forth in the preamble and includes any
successor to the business of the General Partner in its capacity as general
partner of the Partnership.
“Giveback/Clawback Share” means, as of the time of determination, with respect
to any Limited Partner and any Partner Giveback Payment or Clawback Payment, as
the case may be, a percentage of such Partner Giveback Payment or Clawback
Payment, as the case may be, equal to the quotient (expressed as a percentage)
of (a) the cumulative amount of Operating Profit attributable to the Fund in
respect of which the Partner Giveback Payment or Clawback Payment is required to
be made that has been distributed to such Limited Partner, divided by (b) the
cumulative amount so distributed to all Limited Partners with respect to such
Operating Profit attributable to such Fund.
“Governmental Authority” means: (i) any government or political subdivision
thereof, whether non‑U.S. or U.S., national, state, county, municipal or
regional; (ii) any agency or instrumentality of any such government, political
subdivision or other government entity (including any central bank or comparable
agency); and (iii) any court.
“Holdback Amount” has the meaning ascribed to that term in a Limited Partner’s
Award Letter.
“Home Address” has the meaning set forth in Section 9.4.
“Initial Limited Partner” means Joseph D. Glatt, solely in his capacity as the
Initial Limited Partner.
“Intermediate Pooling Vehicles” means Apollo CIP Hedge Funds, L.P., Apollo CIP
Structured Credit, L.P., Apollo CIP European SMAs & CLOs, L.P., Apollo CIP
Global SMAs, L.P. and Apollo CIP US SMAs, L.P., each a Cayman Islands exempted
limited partnership.
“JAMS” has the meaning set forth in Section 9.7(b).
“Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, including any Retired Partner,
until such Person withdraws entirely as a limited partner of the Partnership, in
his or her capacity as a limited partner of the Partnership. All references
herein to a Limited Partner shall be construed as referring collectively to such
Limited Partner and to each Related Party of such Limited Partner (and to each
Person of which such Limited Partner is a Related Party) that also is or that
previously was a Limited Partner, except to the extent that the General Partner
determines that the context does not require such interpretation as between such
Limited Partner and his Related Parties. For purposes of the



5

--------------------------------------------------------------------------------




Partnership Law, all Limited Partners shall be considered a single class or
group and only those Partners who are recorded from time to time on the Register
of Partners shall be deemed to be a Limited Partner of the Partnership.
“Losses” has the meaning set forth in Section 5.7(a).
“Newly-Admitted Limited Partner” has the meaning set forth in Section 4.1(f)(i).
“Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership. To the extent derived from any Fund, any items of income, gain,
loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination
by the relevant Fund, and any items not derived from a Fund shall be determined
in accordance with the accounting policies, principles and procedures used by
the Partnership for U.S. federal income tax purposes. Operating Loss shall not
include any loss attributable to a Book-Tax Difference.
“Operating Profit” means, with respect to any Fiscal Year, any net income of the
Partnership. To the extent derived from any Fund, any items of income, gain,
loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination
by the relevant Fund, and any items not derived from a Fund shall be determined
in accordance with the accounting policies, principles and procedures used by
the Partnership for U.S. federal income tax purposes. Operating Profit shall not
include any income or gain attributable to a Book-Tax Difference.
“Original Agreement” has the meaning set forth in Recital B.
“Other Agreements” has the meaning set forth in Section 9.2(b).
“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.
“Partner Giveback Payment” means any payment required to be made by the
Partnership to any Fund General Partner in respect of any “partner giveback” or
similar obligation of such Fund General Partner pursuant to the Fund LP
Agreement of the applicable Fund, but shall not include any Clawback Payment.
“Partnership” has the meaning set forth in the preamble.
“Partnership Law” means the Cayman Islands Exempted Limited Partnership Law (as
amended), as amended from time to time and any successor law thereto or
re-enactment thereof.
“Person” means any individual, partnership (whether or not having separate legal
personality), corporation, limited liability company, joint venture, joint stock
company, unincorporated organization or association, trust (including the
trustees thereof, in their capacity as such), government, governmental agency,
political subdivision of any government, or other entity.



6

--------------------------------------------------------------------------------




“Point” means a share of Operating Profit or Operating Loss. The aggregate
number of Points available for assignment to all Partners shall be set forth in
the books and records of the Partnership.
“Portfolio Investment” or “Investment” or any similar term has the meaning
ascribed to that term in each of the Fund LP Agreements.
“Public Vehicles” means (i) Apollo Investment Corporation (NASDAQ: AINV);
(ii) Apollo Commercial Real Estate Finance, Inc. (NYSE: ARI); (iii) Apollo
Residential Mortgage, Inc. (NYSE: AMTG); and (iv) Apollo Tactical Income Fund
Inc. (NYSE: AIF).
“Reference Rate” means the interest rate announced publicly from time to time by
JPMorgan Chase Bank in New York, New York as such bank’s prime rate.
“Register of Partners” means a register of partners to be maintained by the
General Partner showing the following information with respect to each Partner:
name, address, date of admission and retirement and required capital
contribution (if any).
“Registrar” means the Cayman Islands Registrar of Exempted Limited Partnerships
appointed pursuant to Section 8 of the Partnership Law.
“Related Party” means, with respect to any Limited Partner:
(a)    any spouse, child, parent or other lineal descendant of such Limited
Partner or such Limited Partner’s parent, or any natural Person who occupies the
same principal residence as such Limited Partner;
(b)    any trust or estate in which such Limited Partner and any Related Party
or Related Parties (other than such trust or estate) collectively have more than
80% of the beneficial interests (excluding contingent and charitable interests);
(c)    any entity of which such Limited Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
80% of the equity interest; and
(d)    any Person with respect to whom such Limited Partner is a Related Party.
“Required Commitment” has the meaning ascribed to that term in a Limited
Partner’s Award Letter.
“Retired Partner” means any Limited Partner who has become a retired partner in
accordance with or pursuant to Section 7.2.
“Retirement Date” means, with respect to any Limited Partner, the date as of
which such Person becomes a Retired Partner.



7

--------------------------------------------------------------------------------




“Retirement Withdrawal Proceeds” has the meaning set forth in Section 7.3(b).
“Safe Harbor” means the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“Safe Harbor Election” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and IRS Notice
2005-43, issued on May 20, 2005.
“Safe Harbor Regulation” means Proposed Regulations Section 1.83-3(l) issued on
May 24, 2005.
“Section 9 Statement” means the statement prepared under Section 9 of the
Partnership Law filed with the Registrar in accordance with the Partnership Law.
“Section 10 Statement” means the statement prepared under Section 10 of the
Partnership Law filed with the Registrar in accordance with the Partnership Law.
“Team Member” has the meaning ascribed to that term in a Limited Partner’s Award
Letter.
“Transfer” means any direct or indirect sale, exchange, transfer, assignment or
other disposition by a Partner of any or all of his or her interest in the
Partnership or an economic benefit thereof (whether with respect to, for
example, economic rights only or all the rights associated with the interest) to
another Person, whether voluntary or involuntary.
“Winding-Up Event” has the meaning set forth in Section 2.5(a).
(b)    The headings in this Agreement are inserted for convenience of reference
only and shall not affect the interpretation of this Agreement. As used herein,
masculine pronouns shall include the feminine and neuter, neuter pronouns shall
include the masculine and the feminine, and the singular shall be deemed to
include the plural. The use of the word “including” herein shall not be
considered to limit the provision which it modifies but instead shall mean
“including, without limitation.”
(a)    As used in this Agreement, the phrases “any provision of this Agreement,”
“the provisions of this Agreement” and derivative or similar phrases, and the
terms “hereof,” “herein,” “hereby” and derivative or similar words, shall mean
or refer only to any express provision actually written in this Agreement and
not to any provision of the Partnership Law that may have application to the
Partnership.
ARTICLE 2    
FORMATION AND ORGANIZATION
Section 2.1    Continuation



8

--------------------------------------------------------------------------------




The parties hereto agree to continue the Partnership as an exempted limited
partnership pursuant to the Partnership Law on the terms of this Agreement.
Section 2.2    Name
The name of the Partnership continued hereby shall be “Apollo CIP Partner Pool,
L.P.” The General Partner is authorized to make any variations in the
Partnership’s name which the General Partner may deem necessary or advisable to
comply with the laws of any jurisdiction in which the Partnership may operate
(other than any variation which references the name of any Limited Partner
without the prior consent of such Limited Partner); provided that such name
shall contain the words “Limited Partnership”, the abbreviation “L.P.” or the
designation “LP” as required by the Partnership Law. The General Partner shall
file a Section 10 Statement in accordance with the Partnership Law with the
Registrar and provide written notice to each Limited Partner of any change in
the name of the Partnership.
Section 2.3    Organizational Certificates and Other Filings
If requested by the General Partner, the Limited Partners shall immediately
execute all certificates and other documents, and any amendments or renewals of
such certificates and other documents as thereafter required, consistent with
the terms of this Agreement necessary for the General Partner to accomplish all
filing, recording, publishing and other acts as may be appropriate to comply
with all requirements for (a) the continuation and operation of the Partnership
as an exempted limited partnership under the laws of the Cayman Islands, (b) if
the General Partner deems it advisable, the operation of the Partnership as a
limited partnership, or partnership in which the Limited Partners have limited
liability, in all jurisdictions where the Partnership proposes to operate and
(c) all other filings required to be made by the Partnership.
Section 2.4    Offices
(a)    The Partnership shall maintain its principal office, and may maintain one
or more additional offices, at such place or places as the General Partner may
from time to time determine.
(b)    The General Partner shall arrange for the Partnership to have and
maintain in the Cayman Islands, at the expense of the Partnership, a registered
office and registered agent for service of process on the Partnership as
required by the Partnership Law.
Section 2.5    Term of Partnership
(a)    The term of the Partnership commenced at the time of its registration as
an exempted limited partnership under the Partnership Law and shall continue
until the first to occur of any of the following events (each a “Winding-Up
Event”):
(i)    the dissolution (without continuation) of all of the Funds; or
(ii)    at any time there are no Limited Partners; or



9

--------------------------------------------------------------------------------




(iii)    upon any event that results in the General Partner ceasing to be a
general partner of the Partnership pursuant to the Partnership Law, provided
that the Partnership shall not be dissolved and required to be wound up in
connection with any such event if (A) at the time of the occurrence of such
event there is at least one remaining qualifying general partner of the
Partnership who is hereby authorized to and does carry on the business of the
Partnership, or (B) within 90 days after notice of the occurrence of such event,
a majority of the Limited Partners agree in writing or vote to continue the
business of the Partnership and to the appointment, effective from the date of
such event, if required, of one or more additional general partners of the
Partnership; or
(iv)    an order of any court of the Cayman Islands, pursuant to the Partnership
Law, for the winding up and dissolution of the Partnership.
(b)    The parties agree that irreparable damage would be done to the
Partnership and reputation of the Partners if any Limited Partner should bring
an action for the winding up of the Partnership. Care has been taken in this
Agreement to provide for fair and just payment in liquidation of the interests
of all Partners. Accordingly, to the fullest extent permitted by law, each
Limited Partner hereby waives and renounces his right to seek a decree of
dissolution or to seek the appointment of a liquidator for the Partnership,
except as expressly provided herein.
Section 2.6    Purpose of the Partnership
The principal purpose of the Partnership is to hold a direct or indirect
interest in certain Fund General Partners in order to derive cash or other
revenues therefrom that are attributable to Carried Interest Revenues received
by such Fund General Partners from Funds and to undertake such related and
incidental activities and execute and deliver such related documents necessary
or incidental thereto. As of the date hereof, the Partnership holds interests,
directly or indirectly, in the Fund General Partners set forth on Schedule I
attached hereto.
Section 2.7    Actions by Partnership
The Partnership may execute, deliver and perform, and the General Partner may
execute and deliver, all contracts, agreements and other undertakings, and
engage in all activities and transactions as may in the opinion of the General
Partner be necessary or advisable to carry out the objects and purposes of the
Partnership, without the approval or vote of any Limited Partner.
Section 2.8    Admission of Limited Partners
On the date hereof, the Persons whose names are set forth in the Register of
Partners under the caption “Limited Partners” shall be admitted to the
Partnership or shall continue, as the case may be, as Limited Partners of the
Partnership upon their execution of this Agreement or a deed of adherence to
this Agreement, or such other instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner of
the Partnership and adhere to and be bound by the provisions of this Agreement.
The General Partner agrees to continue as the General Partner of the Partnership
upon its execution of this Agreement. Additional Limited Partners may be
admitted to the Partnership in accordance with Section 6.1.



10

--------------------------------------------------------------------------------




Section 2.9    Withdrawal of Initial Limited Partner
Immediately following the admission of the Limited Partners to the Partnership
pursuant to Section 2.8, the Initial Limited Partner shall (i) receive a return
of its original capital contribution, if any, (ii) withdraw as a partner of the
Partnership, and (iii) have no further right, interest or obligation of any kind
whatsoever as a partner in the Partnership.
ARTICLE 3    
CAPITAL
Section 3.1    Contributions to Capital
(a)    No Partner shall be obligated, nor shall any Partner have any right, to
make any contribution to the capital of the Partnership, except as may be agreed
from time to time between such Partner and the General Partner (including in an
Award Letter) and other than as specified in this Section 3.1. No Limited
Partner shall be obligated to restore any deficit balance in his Capital
Account.
(b)    To the extent, if any, that at the time of the Final Distribution (as
defined in each of the Fund LP Agreements) or at any time prior thereto (whether
pursuant to the provisions of the applicable Fund LP Agreement, upon the
determination of the applicable Fund General Partner or otherwise), it is
determined that the Partnership, as a holder, directly or indirectly, of equity
interests in a Fund General Partner, is required to make any Clawback Payment
with respect to any of the Funds, each Limited Partner shall be required to
participate in such payment and contribute to the Partnership, for ultimate
distribution to the limited partners of the relevant Fund, an amount equal to
such Limited Partner’s Giveback/Clawback Share of any Clawback Payment, but not
in any event, together with any Partner Giveback Payments made by such Limited
Partner with respect to such Fund, in excess of the cumulative amount
theretofore distributed to such Limited Partner with respect to the Operating
Profit attributable to such Fund. For purposes of determining each Limited
Partner’s required contribution, each Limited Partner’s allocable share of any
Escrow Account (as defined in the Fund LP Agreements), to the extent applied to
satisfy any portion of a Clawback Payment, shall be treated as if it had been
distributed to such Limited Partner and re-contributed by such Limited Partner
pursuant to this Section 3.1(b) at the time of such application.
(c)    To the extent, if any, that it is determined that the Partnership, as a
holder, directly or indirectly, of equity interests in a Fund General Partner,
is required to make any Partner Giveback Payment with respect to any of the
Funds, each Limited Partner shall be required to participate in such payment and
contribute to the Partnership, for ultimate contribution to the relevant Fund,
an amount equal to such Limited Partner’s Giveback/Clawback Share of any Partner
Giveback Payment, but not in any event, together with any Clawback Payments made
by such Limited Partner with respect to such Fund, in excess of the cumulative
amount theretofore distributed to such Limited Partner with respect to the
Operating Profit attributable to such Fund.
(d)    For the avoidance of doubt, the aggregate Clawback Payments and Partner
Giveback Payments required to be made by the Limited Partners hereunder with
respect to



11

--------------------------------------------------------------------------------




any Fund shall not exceed the aggregate amount of distributions actually
received by the Partnership from the applicable Fund General Partner that:
(i) in the case of Clawback Payments, are attributable to Carried Interest
Revenues; and (ii) in the case of Partner Giveback Payments, are attributable to
Carried Interest Revenues and any other distributions that the Partnership
receives from such Fund General Partner.
Section 3.2    Rights of Partners in Capital
(a)    No Partner shall be entitled to interest on his capital contributions to
the Partnership.
(b)    No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1 or (ii) upon dissolution of the Partnership. The
entitlement to any such return at such time shall be limited to the value of the
Capital Account of the Partner. The General Partner shall not be liable for the
return of any such amounts.
Section 3.3    Capital Accounts
(c)    The Partnership shall maintain for each Partner a separate Capital
Account in accordance with the provisions of Treas. Reg.
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such provisions,
the terms of this Agreement.
(d)    Each Partner’s Capital Account shall have an initial balance of zero.
(e)    Each Partner’s Capital Account shall be increased by the sum of:
(i)    the amount of cash and the net value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership permitted pursuant to Section 3.1; plus
(ii)    the portion of any Operating Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4; plus
(iii)    such Partner’s allocable share of any decreases in any reserves
recorded by the Partnership pursuant to Section 3.8 and any receipts determined
to be applicable to a prior period pursuant to Section 3.8(b), to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be credited to such Partner’s Capital Account on a basis which
is not in accordance with the current respective Points of all Partners; plus
(iv)    such Partner’s allocable share of any increase in Book-Tax Difference.
(f)    Each Partner’s Capital Account shall be reduced by the sum of (without
duplication):



12

--------------------------------------------------------------------------------




(i)    the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4; plus
(ii)    the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1 or Section 8.1, including any amount
deducted pursuant to Section 4.2 or Section 5.4 from any such amount
distributed; plus
(iii)    any withholding taxes or other items payable by the Partnership and
allocated to such Partner pursuant to Section 5.4(b), any increases in any
reserves recorded by the Partnership pursuant to Section 3.8 and any payments
determined to be applicable to a prior period pursuant to Section 3.8(b), to the
extent the General Partner determines that, pursuant to any provision of this
Agreement, such item is to be charged to such Partner’s Capital Account on a
basis which is not in accordance with the current respective Points of all
Partners; plus
(iv)    such Partner’s allocable share of any decrease in Book-Tax Difference.
(g)    If securities and/or other property are to be distributed in kind to the
Partners or Retired Partners, including in connection with a liquidation
pursuant to Section 8.1, they shall first be written up or down to their fair
market value as of the date of such distribution, thus creating gain or loss for
the Partnership, and the value of the securities and/or other property received
by each Partner and each Retired Partner as so determined shall be debited
against such Person’s Capital Account at the time of distribution.
Section 3.4    Allocation of Profit and Loss
(c)    Operating Profit or Operating Loss for any Fiscal Year shall be allocated
to the Partners so as to produce Capital Accounts for the Partners (such Capital
Accounts computed after taking into account any other Operating Profit or
Operating Loss for the Fiscal Year in which such event occurred and all
distributions pursuant to Article 4 with respect to such Fiscal Year and after
adding back each Partner’s share, if any, of Partner Nonrecourse Debt Minimum
Gain, as defined in Treasury Regulations Sections 1.704 - 2(b)(2) and 1.704 -
2(i), or Partnership Minimum Gain, as defined in Treasury Regulations
Sections 1.704 - 2(b)(2) and 1.704 - 2(d)) such that a distribution of an amount
of cash equal to such Capital Account balances in accordance with such Capital
Account balances would be in the amounts, sequence and priority set forth in
Article 4; provided, however, that the General Partner may allocate Operating
Profit and Operating Loss and items thereof in such other manner as it
determines in its sole discretion to be appropriate to reflect the Partners’
interests in the Partnership. Income, gains and loss associated with a Book-Tax
Difference shall be allocated to the Limited Partners that are entitled to a
share of such Book-Tax Difference consistent with the account maintained by the
General Partner pursuant to the definition of “Book-Tax Difference” and in the
manner in which cash or property associated with such Book-Tax Difference is
required to be distributed pursuant to the proviso of Section 4.1(a).
(d)    To the extent that the allocations of Operating Loss contemplated by
Section 3.4(a) would cause the Capital Account of any Limited Partner to be less
than zero, such Operating Loss shall to that extent instead be allocated to and
debited against the Capital Account of the General Partner (or, at the direction
of the General Partner, to those Limited Partners who are limited partners of
the General Partner in proportion to their limited partnership interests in the
General Partner). Following any such adjustment pursuant to this Section 3.4(b)
with respect to any Limited Partner, any Operating Profit for any subsequent
Fiscal Year which would otherwise be credited to the Capital Account of such
Limited Partner pursuant to Section 3.4(a) shall instead be credited to the
Capital Account of the General Partner (or relevant Limited Partners) until the
cumulative amounts so credited to the Capital Account of the General Partner (or
relevant Limited Partners) with respect to such Limited Partner pursuant to
Section 3.4(b) is equal to the cumulative amount debited against the Capital
Account of the General Partner (or relevant Limited Partners) with respect to
such Limited Partner pursuant to Section 3.4(b).
(e)    Each Limited Partner’s rights and entitlements as a Limited Partner are
limited to the rights to receive allocations and distributions of Operating
Profit expressly conferred by this Agreement and any Other Agreement entered
into pursuant to Section 9.2(b) and the other rights expressly conferred by this
Agreement and any such Other Agreement or required by the Partnership Law, and a
Limited Partner shall not be entitled to any other allocations, distributions or
payments in respect of his interest, or to have or exercise any other rights,
privileges or powers.
(f)    For purposes of Section 3.4(a), the General Partner may determine, in its
sole discretion, to allocate any increase in value of the Partnership’s assets
pursuant to the definition of “Carrying Value” solely to the Limited Partners
that are entitled to a Catch Up Amount (pro rata based on any method the General
Partner determines is reasonable), or to specially allocate Operating Profit to
such Limited Partners, or a combination thereof, until such Limited Partners
have received an allocation equal to the Catch Up Amount.
(g)    Operating Profit and Operating Loss shall be determined on a daily,
monthly or other basis, as reasonably approved by the General Partner using any
permissible method under Section 706 and the Treasury Regulations thereunder. If
any Limited Partner shall be admitted to the Partnership, retire from the
Partnership or assigned additional Points at different times during the
Partnership’s Fiscal Year, Operating Profit or Operating Loss shall be allocated
among the Limited Partners on such proper basis as the General Partner shall
determine consistent with the applicable requirements under Section 706 of the
Code.
(h)    In the event that forfeited Points held by Mr. Zelter pursuant to Section
7.1(e) have not been reallocated prior to the end of the Fiscal Year in which
the forfeiture of such Points occurs, and such Points are reallocated in a
subsequent Fiscal Year to a Limited Partner other than Mr. Zelter, the General
Partner in its sole discretion may determine (i) to specially allocate Operating
Profit for such subsequent Fiscal Year (or Years) to such transferee Limited
Partner (in lieu of a Catch Up Amount) in such amount as the General Partner
reasonably determines would have been allocable on such forfeited Points if such
Points had been held by such transferee Limited Partner in the Fiscal Year in
which the forfeiture occurred (from the date of such forfeiture), and (ii)
correspondingly to reduce by a similar amount the Operating Profit (or increase
the Operating Loss) otherwise allocable to Mr. Zelter, or otherwise allocable to
Mr. Zelter and any of the other Limited Partners as the General Partner may
determine in its sole discretion, pursuant to this Section 3.4 for any such
subsequent Fiscal Years.
(i)    If points have been forfeited to the Partnership by an Intermediate
Pooling Vehicle pursuant to the terms of the agreement of limited partnership of
such Intermediate Pooling Vehicle (for example, pursuant to Section 7.1(e) of
the Limited Partnership Agreement of Apollo CIP Hedge Funds, L.P.), and such
points have not been reallocated to a limited partner in such Intermediate
Pooling Vehicle prior to the end of the Fiscal Year in which such forfeiture
occurs, the General Partner in its sole discretion may determine to specially
allocate to Mr. Zelter (or his successor as head of the Credit Business) any
Operating Profit or Operating Loss that the General Partner determines is
associated with such forfeited points held by the Partnership. Following any
such special allocation to Mr. Zelter pursuant to this Section 3.4(g), any
reduction in the allocation of Operating Profit (or increase in Operating Loss)
to the Partnership from the Intermediate Pooling Vehicle in one or more
subsequent Fiscal Years that the General Partner determines is attributable to
the reallocation of the forfeited points in such subsequent Fiscal Year(s) may
correspondingly reduce the allocation of Operating Profit (or increase the
allocation of Operating Loss) to Mr. Zelter until the General Partner determines
that the effects of any special allocation to Mr. Zelter pursuant to this
Section 3.4(g) have been eliminated.
Section 3.5    Tax Allocations
(a)    For United States federal, state and local income tax purposes,
Partnership income, gain, loss, deduction or credit (or any item thereof) for
each Fiscal Year shall be allocated to and among the Partners in order to
reflect the allocations of Operating Profit and Operating Loss pursuant to the
provisions of Section 3.4 for such Fiscal Year; provided that any taxable income
or loss associated with any Book-Tax Difference shall be allocated for tax
purposes in accordance with the principles of Section 704(c) of the Code in any
such manner (as is permitted under that Code Section and the Treasury
Regulations promulgated thereunder) as determined by the General Partner in its
sole discretion.
(b)    If any Partner or Partners are treated for United States federal income
tax purposes as realizing ordinary income because of receiving interests in the
Partnership (whether under Section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partner or Partners.
Section 3.6    Tax Treatment of Points
(a)    The Partnership and each Partner agree to treat the Points as a “Profits
Interest” with respect to the Partnership within the meaning of Rev. Proc.
93-27, 1993-2 C.B. 343. In accordance with Rev. Proc. 2001-43, 2001-2 C.B. 191,
the Partnership shall treat a Partner holding Points as the owner of such Points
from the date such Points are issued, and shall file its IRS form 1065, and
issue appropriate Schedule K-1s to such Partner, allocating to such Partner its
distributive share of all items of income, gain, loss, deduction and credit
associated with such Points as if they were fully vested. Each such Partner
agrees to take into account such distributive share in computing its United
States federal income tax liability for the entire period during which it holds
the Points. Except as required pursuant to a “Determination” as defined in
Section 1313(a) of the Code, none of the Partnership or any Partner shall claim
a deduction (as wages, compensation or otherwise) for the fair market value of
such Points issued to a Partner in respect of the Partnership, either at the
time of grant of the Points, or at the time the Points become substantially
vested. The undertakings contained in this Section 3.6 shall be construed in
accordance with Section 4 of Rev. Proc. 2001-43. The provisions of this
Section 3.6 shall apply regardless of whether or not the holder of Points files
an election pursuant to Section 83(b) of the Code. This Section 3.6 shall only
apply to Points granted while Rev. Proc. 93-27, 1993-2 C.B. 343 and Rev. Proc.
2001-43, 2001-2 C.B. 191, remain in effect.
(b)    The Partners agree that, in the event the Safe Harbor Regulation is
finalized, the Partnership shall be authorized and directed to make the Safe
Harbor Election, and the Partnership and each Partner (including any Person to
whom an interest in the Partnership is transferred in connection with the
performance of services) agrees to comply with all requirements of the Safe
Harbor with respect to all interests in the Partnership transferred in
connection with the performance of services while the Safe Harbor Election
remains effective. The General Partner shall be authorized to (and shall)
prepare, execute, and file the Safe Harbor Election. The General Partner shall
cause the Partnership to make any allocations of items of income, gain, loss,
deduction or expense (including forfeiture allocations) necessary or appropriate
to effectuate and maintain the Safe Harbor Election.
Section 3.7    FATCA
(a)    Each Limited Partner:
(v)    shall provide, in a timely manner, such information regarding the Limited
Partner and its beneficial owners and such forms or documentation as may be
requested from time to time by the General Partner or the Partnership to enable
the Partnership to comply with the requirements and obligations imposed on it
pursuant to FATCA;
(vi)    acknowledges that any such forms or documentation requested by the
Partnership or its agents pursuant to clause (i), or any financial or account
information with respect to the Limited Partner’s investment in the Partnership,
may be disclosed to the Cayman Islands Tax Information Authority (or any other
Cayman Islands Governmental Authority which collects information in accordance
with FATCA) and to any withholding agent where the provision of that information
is required by such agent to avoid the application of any withholding tax on any
payments to the Partnership;
(vii)    shall waive, and/or shall cooperate with the Partnership to obtain a
waiver of, the provisions of any law which prohibits the disclosure by the
Partnership, or by any of its agents, of the information or documentation
requested from the Limited Partner pursuant to clause (i), prohibits the
reporting of financial or account information by the Partnership or its agents
required pursuant to FATCA or otherwise prevents compliance by the Partnership
with its obligations under FATCA;
(viii)    acknowledges that, if it provides information and documentation that
is in anyway misleading, or it fails to provide the Partnership or its agents
with the requested information and documentation necessary, in either case, to
satisfy the Partnership’s obligations under FATCA, the Partnership may (whether
or not such action or inaction leads to compliance failures by the Partnership,
or a risk of the Partnership or its investors being subject to withholding tax
or other penalties under FATCA) take any action and/or pursue all remedies at
its disposal, including compulsory withdrawal of the Limited Partner, and may
hold back from any withdrawal proceeds, or deduct from the Limited Partner’s
Capital Account, any liabilities, costs, expenses or taxes caused (directly or
indirectly) by the Limited Partner’s action or inaction; and
(ix)    shall have no claim against the Partnership, or its agents, for any form
of damages or liability as a result of actions taken or remedies pursued by or
on behalf of the Partnership in order to comply with FATCA.
(b)    The Limited Partner hereby indemnifies the General Partner and the
Partnership and each of their respective partners, members, managers, officers,
directors, employees and agents and holds them harmless from and against any
FATCA-related liability, action, proceeding, claim, demand, costs, damages,
expenses (including legal expenses), penalties or taxes whatsoever which such
Person may incur as a result of any action or inaction (directly or indirectly)
of such Limited Partner (or any Related Party) described in Section 3.7(a)(i)
through (iv). This indemnification shall survive the Limited Partner’s death or
disposition of its interests in the Partnership.
Section 3.8    Reserves; Adjustments for Certain Future Events
(a)    Appropriate reserves may be created, accrued and charged against the
Operating Profit or Operating Loss for contingent liabilities, if any, as of the
date any such contingent liability becomes known to the General Partner or as of
each other date as the General Partner deems appropriate, such reserves to be in
the amounts which the General Partner deems necessary or appropriate. The
General Partner may increase or reduce any such reserve from time to time by
such amounts as the General Partner deems necessary or appropriate. The amount
of any such reserve, or any increase or decrease therein, shall be
proportionately charged or credited, as appropriate, to the Capital Accounts of
those Persons who are Partners at the time when such reserve is created,
increased or decreased, as the case may be, in proportion to their respective
Points at such time; provided that, if any individual reserve item, as adjusted
by any increase therein, exceeds the lesser of $500,000 or 1% of the aggregate
Capital Account balances of all such Partners, the amount of such reserve,
increase or decrease shall instead be charged or credited to those Persons who
were Partners at the time, as determined by the General Partner, of the act or
omission giving rise to the contingent liability for which the reserve item was
established in proportion to their respective Points at that time. The amount of
any such reserve charged against the Capital Account of a Partner shall reduce
the distributions such Partner would otherwise be entitled to under Section 4.1
or Section 8.1 hereof; and the amount of any such reserve credited to the
Capital Account of a Partner shall increase the distributions such Partner would
otherwise be entitled to under Section 4.1 or Section 8.1 hereof
(b)    If at any time an amount is paid or received by the Partnership and such
amount exceeds the lesser of $500,000 or 1% of the aggregate Capital Account
balances of all Partners at the time of payment or receipt, and such amount was
not accrued or reserved for but would nevertheless, in accordance with the
Partnership’s accounting practices, be treated as applicable to one or more
prior periods, then such amount may be proportionately charged or credited by
the General Partner, as appropriate, to those Persons who were Partners during
such prior period or periods, based on each such Partner’s Points for such
applicable period.
(c)    If any amount is required by Section 3.8(a) or (b) to be credited to a
Person who is no longer a Partner, such amount shall be paid to such Person in
cash, with interest from the date on which the General Partner determines that
such credit is required at the Reference Rate in effect on that date. Any amount
required to be charged pursuant to Section 3.8(a) or (b) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of the other Partners
in proportion to their respective Capital Account balances at such time;
provided that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner’s share of
any such deficiency, together with a carrying charge at a rate equal to the
Reference Rate, of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. In no event shall a current or former Partner be obligated to
satisfy any amount required to be charged pursuant to Section 3.8(a) or (b)
other than by means of a debit against such Partner’s Capital Account.
Section 3.9    Finality and Binding Effect of General Partner’s Determinations
All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article 3, including any accounting procedures applicable
thereto, shall be determined by the General Partner unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations shall be final and binding on all the Partners.
ARTICLE 4    
DISTRIBUTIONS
Section 4.1    Distributions
(c)    The General Partner shall use reasonable efforts to cause the Partnership
to distribute, on a quarterly basis, any available cash or property attributable
to items included in the determination of Operating Profit and Book-Tax
Difference, subject to the provisions of the Fund LP Agreements relating to
Final Distributions on the dissolution or termination of a Fund and subject to
the retention of such reserves as the General Partner considers appropriate for
purposes of the prudent and efficient financial operation of the Partnership’s
business including in accordance with Section 3.8. Any such distributions
(before adjustment for Holdback Amounts) shall be made to the Limited Partners:
(i) in the case of closed-end Funds, in proportion to the respective Points of
the Limited Partners, determined (1) in the case of any amount of cash or
property received from any of the applicable Fund General Partners that is
attributable to the disposition of a Portfolio Investment by the applicable
Fund, as the date of such disposition by such Fund, and (2) in any other case,
as of the date of receipt of such cash or property by the Partnership, and
(ii) in the case of open-end Funds, in proportion to the respective Points of
the Limited Partners, determined as of the date the applicable open-end Fund has
allocated net income to the Partnership in respect of Carried Interest Revenues;
provided, however, that any cash or other property that the General Partner
determines is attributable to a Book-Tax Difference shall be distributed to the
Limited Partners that are entitled to a share of such Book-Tax Difference
pursuant to the definition of “Book-Tax Difference,” with any such distribution
to be in the proportion that each such Limited Partner’s allocated share of the
applicable Book-Tax Difference bears to the total Book-Tax Difference of the
asset giving rise to the cash or property.
(d)    Notwithstanding the foregoing, the General Partner shall retain from the
distribution amount apportioned to each Limited Partner any Holdback Amount with
respect to such Limited Partner, determined in accordance with such Limited
Partner’s Award Letter. Any Holdback Amount retained by the General Partner
pursuant to this Section 4.1(b) shall be considered to have been distributed to
the Limited Partners for all purposes of this Agreement.
(e)    Distributions of amounts attributable to Operating Profit and Book-Tax
Difference shall be made in cash; provided, however, that if the Partnership
receives a distribution from a Fund General Partner in the form of property
other than cash, the General Partner may distribute such property in kind to
Partners in proportion to their respective Points.
(f)    Any distributions or payments in respect of the interests of Limited
Partners unrelated to Operating Profit or Book-Tax Difference shall be made at
such time, in such manner and to such Limited Partners as the General Partner
shall determine.
(g)    Except as otherwise set forth in a Limited Partner’s Award Letter, a
Retired Partner shall receive his share of any distribution made pursuant to
Section 4.1(a) with respect to which such Retired Partner received an allocation
prior to his becoming a Retired Partner in accordance with Section 3.4, which
distribution shall be made as if such Retired Partner had remained a Limited
Partner, at the same time and in the same form as such distribution is made to
the Limited Partners; provided that in no event shall such Retired Partner be
entitled to receive an amount in excess of his Retirement Withdrawal Proceeds as
determined under Section 7.3(b).
(h)    (i) Except as the General Partner otherwise may determine pursuant to the
terms of an Award Letter, any Limited Partner whose admission to the Partnership
causes an adjustment to Carrying Values pursuant to the definition of “Carrying
Value” (a “Newly-Admitted Limited Partner”) shall have the right to receive a
special distribution of the Catch Up Amount (before adjustment for Holdback
Amounts). Any such special distribution of the Catch Up Amount shall be in
addition to the distributions to which the Newly-Admitted Limited Partner is
entitled pursuant to Section 4.1(a) and shall be made to the Newly-Admitted
Limited Partner (or, if there is more than one such Newly-Admitted Limited
Partner, pro rata to all such Newly-Admitted Limited Partners based on the
aggregate amount of such distributions each such Newly-Admitted Limited Partner
has not yet received), after the distribution of any amounts attributable to
Book-Tax Differences pursuant to the proviso of Section 4.1(a), from amounts
otherwise distributable to the other Limited Partners pursuant to
Section 4.1(a), and shall reduce the amounts distributable to such other Limited
Partners pursuant to Section 4.1(a), until each applicable Newly-Admitted
Limited Partner has received an amount equal to the applicable Catch Up Amount
(before adjustment for Holdback Amounts).
(ii)    The General Partner may determine to provide for a special distribution
of a Catch Up Amount in connection with a reallocation of Points pursuant to
Article 7 other than in connection with the admission to the Partnership of a
Newly-Admitted Limited Partner if the General Partner reasonably believes such
an adjustment to Carrying Values is required in order for the reallocated Points
to be treated as profits interests for U.S. federal income tax purposes.
(iii)    Any reallocation of Points pursuant to Article 7 shall include the
right to receive any Catch Up Amount associated with such Points.
(i)    Cash or property that the General Partner determines is associated with
Operating Profit that has been specially allocated to a Limited Partner pursuant
to Section 3.4(f)(i) or Section 3.4(g) shall be distributed to such Limited
Partner.   The General Partner shall make such determinations regarding
distributions of cash and property that it determines are associated with such
special allocations as are necessary to ensure that the manner in which
distributions are made is consistent with the purpose, and benefits and burdens,
of such special allocations.
Section 4.2    Withholding of Certain Amounts
(h)    If the Partnership incurs a withholding tax or other tax obligation with
respect to the share of Partnership income allocable to any Partner, then the
General Partner, without limitation of any other rights of the Partnership, may
cause the amount of such obligation to be debited against the Capital Account of
such Partner when the Partnership pays such obligation, and any amounts then or
thereafter distributable to such Partner shall be reduced by the amount of such
taxes. If the amount of such taxes is greater than any such then distributable
amounts, then such Partner and any successor to such Partner’s interest shall
indemnify and hold harmless the Partnership and the General Partner against, and
shall pay to the Partnership as a contribution to the capital of the
Partnership, upon demand of the General Partner, the amount of such excess.
(i)    The General Partner may (i) withhold from any distribution to any Limited
Partner pursuant to this Agreement and (ii) arrange the withholding from any
distribution from any Co-Investors (A) Entity to such Limited Partner any other
amounts due from such Limited Partner or a Related Party (without duplication)
to the Partnership, any Co-Investors (A) Entity or to any other Affiliate of AGM
pursuant to any binding agreement or published policy to the extent not
otherwise paid. Any amounts so withheld shall be applied by the General Partner
to discharge the obligation in respect of which such amounts were withheld.
Section 4.3    Limitation on Distributions
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of his interest in the Partnership
if such distribution would violate the Partnership Law or other applicable law.
Section 4.4    Distributions in Excess of Basis
Notwithstanding anything in this Agreement to the contrary, the General Partner
may refrain from making, at any time prior to the dissolution of the
Partnership, all or any portion of any cash distribution that otherwise would be
made to a Partner or Retired Partner, if such distribution would exceed such
Person’s U.S. federal income tax basis in the Partnership. Any amount that is
not distributed to a Partner or Retired Partner due to the preceding sentence,
as determined by the General Partner, either shall be retained by the
Partnership on such Person’s behalf or loaned to such Person. Subject to the
first sentence of this Section 4.4, 100% of any or all subsequent cash
distributions shall be distributed to such Person (or, if there is more than one
such Person, pro rata to all such Persons based on the aggregate amount of
distributions each such Person has not yet received) until each such Person has
received the same aggregate amount of distributions such Person would have
received had distributions to such Person not been deferred pursuant to this
Section 4.4. If any amount is loaned to a Partner or Retired Partner pursuant to
this Section 4.4, any such loan shall be on arm’s length terms as determined by
the General Partner and shall be fully recourse to the Partner or Retired
Partner and (i) any amount thereafter distributed to such Person shall be
applied to repay the principal amount of such loan and (ii) interest, if any,
accrued or received by the Partnership on such loan shall be allocated and
distributed to such Person. Any such loan shall be repaid no later than
immediately prior to the liquidation of the Partnership. Until such repayment,
for purposes of any determination hereunder based on amounts distributed to a
Person, the principal amount of such loan shall be treated as having been
distributed to such Person.
ARTICLE 5    
MANAGEMENT
Section 5.1    Rights and Powers of the General Partner
(j)    Subject to the terms and conditions of this Agreement, the General
Partner shall have complete and exclusive responsibility (i) for all management
decisions to be made on behalf of the Partnership and (ii) for the conduct of
the business and affairs of the Partnership.
(k)    Without limiting the generality of the foregoing, the General Partner
shall have full power and authority to execute, deliver and perform such
contracts, agreements and other undertakings, and to engage in all activities
and transactions, as it may deem necessary or advisable for, or as may be
incidental to, the conduct of the business contemplated by this Section 5.1,
including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners; provided that the General Partner shall not have authority
to cause the Partnership to borrow any funds for its own account on a secured
basis. The Partnership, and the General Partner on behalf of the Partnership,
may enter into and perform the Fund GP Agreements and any documents contemplated
thereby or related thereto and any amendments thereto, without any further act,
vote or approval of any Person, including any Partner, notwithstanding any other
provision of this Agreement; provided that, absent the consent of James Zelter
(or his successor as head of the Credit Business), any such agreements,
documents or amendments do not have a material adverse effect on the Partnership
relative to Apollo CIP Professionals, L.P. or AGM. The General Partner is hereby
authorized to enter into the documents described in the preceding sentence on
behalf of the Partnership, but such authorization shall not be deemed a
restriction on the power of the General Partner to enter into other documents on
behalf of the Partnership. Except as otherwise expressly provided herein or as
required by law, all powers and authority vested in the General Partner by or
pursuant to this Agreement or the Act shall be construed as being exercisable by
the General Partner in its sole and absolute discretion.
(l)    The General Partner shall be the tax matters partner for purposes of
Section 6231(a)(7) of the Code. Each Partner agrees not to treat, on his United
States federal income tax return or in any claim for a refund, any item of
income, gain, loss, deduction or credit in a manner inconsistent with the
treatment of such item by the Partnership. The General Partner shall have the
exclusive authority to make any elections required or permitted to be made by
the Partnership under any provisions of the Code or any other laws.
Section 5.2    Delegation of Duties
(j)    Subject to Section 5.1, the General Partner may delegate to any Person or
Persons any of the duties, powers and authority vested in it hereunder on such
terms and conditions as it may consider appropriate.
(k)     Without limiting the generality of Section 5.2(a), the General Partner
shall have the power and authority to appoint any Person, including any Person
who is a Limited Partner, to provide services to and act as an employee or agent
of the Partnership and/or General Partner, with such titles and duties as may be
specified by the General Partner. Any Person appointed by the General Partner to
serve as an employee or agent of the Partnership shall be subject to removal at
any time by the General Partner; and shall report to and consult with the
General Partner at such times and in such manner as the General Partner may
direct.
(l)    Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.2 or any other provision
of this Agreement shall be subject to the same standard of care, and shall be
entitled to the same rights of indemnification and exoneration, applicable to
the General Partner under and pursuant to Section 5.7, unless such Person and
the General Partner mutually agree to a different standard of care or right to
indemnification and exoneration to which such Person shall be subject.
Section 5.3    Transactions with Affiliates
To the fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Limited Partner, the Partnership, any
of the Fund General Partners or Funds or any Affiliate of any of the foregoing
Persons, and (b) obtain services from any Affiliates, any Limited Partner, the
Partnership, any of the Fund General Partners or Funds or any Affiliate of the
foregoing Persons.
Section 5.4    Expenses
(c)    The General Partner shall bear all ordinary course costs and expenses
arising in connection with the organization and operations of the Partnership.
All such costs and expenses shall be treated by AGM as costs and expenses of the
Credit Business.
(d)    Any withholding taxes payable by the Partnership, to the extent
determined by the General Partner to have been paid or withheld on behalf of, or
by reason of particular circumstances applicable to, one or more but fewer than
all of the Partners, shall be allocated among and debited against the Capital
Accounts of only those Partners on whose behalf such payments are made or whose
particular circumstances gave rise to such payments in accordance with Section
4.2.
Section 5.5    Rights of Limited Partners
(c)    Limited Partners shall have no right to take part in the management,
control or conduct of the Partnership’s business, nor shall they have any right
or authority to act for the Partnership or to vote on matters other than as set
forth in this Agreement or as required by applicable law.
(d)    Without limiting the generality of the foregoing, the General Partner
shall have the full and exclusive authority, without the consent of any Limited
Partner, to compromise the obligation of any Limited Partner to make a capital
contribution or to return money or other property paid or distributed to such
Limited Partner in violation of the Partnership Law.
(e)    Nothing in this Agreement shall entitle any Partner to any compensation
for services rendered to or on behalf of the Partnership as an agent or in any
other capacity, except for any amounts payable in accordance with this
Agreement.
(f)    Subject to the Fund LP Agreements and to full compliance with AGM’s code
of ethics and other written policies relating to personal investment
transactions, admission into the Partnership as a Limited Partner of the
Partnership shall not prohibit a Limited Partner from purchasing or selling as a
passive investor any interest in any asset.
Section 5.6    Other Activities of General Partner
Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder.
Section 5.7    Duty of Care; Indemnification
(a)    The General Partner (including for this purpose each former and present
director, officer, stockholder, partner, member, manager or employee of the
General Partner) and each Limited Partner (including any former Limited Partner)
in his capacity as such, and to the extent such Limited Partner participates,
directly or indirectly, in the Partnership’s activities, whether or not a
Retired Partner (each, a “Covered Person” and collectively, the “Covered
Persons”), shall not be liable to the Partnership or to any of the other
Partners for any loss, claim, damage, liability or expenses (including
attorneys’ fees, judgments, fines, penalties and amounts paid in settlement
(collectively, “Losses”) occasioned by any acts or omissions in the performance
of his services hereunder, unless it shall ultimately be determined by final
judicial decision from which there is no further right to appeal (a “Final
Adjudication”) that such Losses are due to an act or omission of a Covered
Person (i) made in bad faith or with criminal intent or (ii) that adversely
affected any Fund and that failed to satisfy the duty of care owed pursuant to
the applicable Fund LP Agreement or as otherwise required by law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
law by the Partnership against any Losses incurred by or imposed upon him by
reason of or in connection with any action taken or omitted by such Covered
Person arising out of the Covered Person’s status as a Partner or his activities
on behalf of the Partnership, including in connection with any action, suit,
investigation or proceeding before any Governmental Authority to which it may be
made a party or otherwise involved or with which it shall be threatened by
reason of being or having been the General Partner or a Limited Partner or by
reason of serving or having served, at the request of any Fund General Partner,
as a director, officer, consultant, advisor, manager, stockholder, member or
partner of any enterprise in which any of the Funds has or had a financial
interest, including issuers of Portfolio Investments; provided that the
Partnership may, but shall not be required to, indemnify a Covered Person with
respect to any matter as to which there has been a Final Adjudication that his
acts or his failure to act (i) were in bad faith or with criminal intent or
(ii) were of a nature that makes indemnification by the Funds unavailable. The
right to indemnification granted by this Section 5.7 shall be in addition to any
rights to which a Covered Person may otherwise be entitled and shall inure to
the benefit of the successors by operation of law or valid assigns of such
Covered Person. The Partnership shall pay the expenses incurred by a Covered
Person in defending a civil or criminal action, suit, investigation or
proceeding in advance of the Final Adjudication of such action, suit,
investigation or proceeding, upon receipt of an undertaking by the Covered
Person to repay such payment if there shall be a Final Adjudication that he is
not entitled to indemnification as provided herein. In any suit brought by the
Covered Person to enforce a right to indemnification hereunder it shall be a
defense that the Covered Person has not met the applicable standard of conduct
set forth in this Section 5.7, and in any suit in the name of the Partnership to
recover expenses advanced pursuant to the terms of an undertaking the
Partnership shall be entitled to recover such expenses upon Final Adjudication
that the Covered Person has not met the applicable standard of conduct set forth
in this Section 5.7. In any such suit brought to enforce a right to
indemnification or to recover an advancement of expenses pursuant to the terms
of an undertaking, the burden of proving that the Covered Person is not entitled
to be indemnified, or to an advancement of expenses, shall be on the Partnership
(or any Limited Partner acting derivatively or otherwise on behalf of the
Partnership or the Limited Partners). The General Partner may not satisfy any
right of indemnity or reimbursement granted in this Section 5.7 or to which it
may be otherwise entitled except out of the assets of the Partnership (including
insurance proceeds and rights pursuant to indemnification agreements), and no
Partner shall be personally liable with respect to any such claim for indemnity
or reimbursement. The General Partner may enter into appropriate indemnification
agreements and/or arrangements reflective of the provisions of this Article 5
and obtain appropriate insurance coverage on behalf and at the expense of the
Partnership to secure the Partnership’s indemnification obligations hereunder.
Each Covered Person shall be deemed a third party beneficiary (to the extent not
a direct party hereto) to this Agreement and, in particular, the provisions of
this Article 5, may enforce any rights granted to it pursuant to this Agreement
in its own right as if it were a party to this Agreement, and shall be entitled
to the benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements.
(c)    To the maximum extent permitted by law, as among any portfolio company of
a Fund, a Fund, the Fund General Partner of such Fund and the Partnership, this
Section 5.7(c) shall be interpreted to reflect an ordering of liability for
potentially overlapping or duplicative indemnification payments, in the
following order: first, such portfolio company; second, such Fund; third, such
Fund General Partner; and fourth, the Partnership (in each case, including any
applicable insurance coverage that any such indemnitor maintains with respect to
any such liability).
(d)    To the fullest extent permitted by law, to the extent that, at law or in
equity, a Covered Person has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or the Partners, the Covered Person shall
not be liable to the Partnership or to any Partner for his good faith reliance
on the provisions of this Agreement. The provisions of this Agreement, to the
extent that they restrict or eliminate the duties and liabilities of a Covered
Person otherwise existing at law or in equity to the Partnership or the
Partners, are agreed by the Partners to replace such other duties and
liabilities of each such Covered Person, save that the General Partner shall act
at all times in good faith in accordance with the requirements of the
Partnership Law.
(e)    To the fullest extent permitted by law, notwithstanding any of the
foregoing provisions of this Section 5.7, the Partnership may but shall not be
required to indemnify (i) a Retired Partner (or any other former Limited
Partner) with respect to any claim for indemnification or advancement of
expenses arising from any conduct occurring more than six months after the date
of such Person’s retirement (or other withdrawal or departure), or (ii) a
Limited Partner with respect to any claim for indemnification or advancement of
expenses as a director, officer or agent of the issuer of any Portfolio
Investment to the extent arising from conduct in such capacity occurring more
than six months after the complete disposition of such Portfolio Investment by
the applicable Fund.
ARTICLE 6    
ADMISSIONS, TRANSFERS AND WITHDRAWALS
Section 6.1    Admission of Additional Limited Partners; Effect on Points
(m)    The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be bound by this Agreement and may assign
Points to such Person and/or increase the Points of any existing Limited
Partner, in each case, subject to and in accordance with Section 7.1.
(n)    Each additional Limited Partner shall execute (i) either a counterpart to
this Agreement or a separate instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner and
(ii) the documents contemplated by Section 7.1(b), and shall be admitted as a
Limited Partner upon such execution.
Section 6.2    Admission of Additional General Partner
The General Partner may admit one or more additional general partners at any
time without the consent of any Limited Partner. No reduction in the Points of
any Limited Partner shall be made as a result of the admission of an additional
general partner or the increase in the Points of any general partner without the
consent of such Limited Partner. Any additional general partner shall be
admitted as a general partner upon its execution of a deed of adherence, in a
form satisfactory to the General Partner, to this Agreement pursuant to which
such Person undertakes and agrees to become a General Partner of the Partnership
and to adhere to and be bound by the provisions of this Agreement on admission
as a General Partner. The incumbent General Partner shall make such filings with
the Registrar as are necessary pursuant to the Partnership Law to effect the
legal admission of any additional general partner of the Partnership.
Section 6.3    Transfer of Interests of Limited Partners
(e)    No Transfer of any Limited Partner’s interest in the Partnership, whether
voluntary or involuntary, shall be valid or effective, and no transferee shall
become a substituted Limited Partner, unless the prior written consent of the
General Partner has been obtained, which consent may be given or withheld by the
General Partner. Notwithstanding the foregoing, any Limited Partner may Transfer
to any Related Party of such Limited Partner all or part of such Limited
Partner’s interest in the Partnership (including his or its right to receive
distributions of Operating Profit); provided that the Transfer has been
previously approved in writing by the General Partner, such approval not to be
unreasonably withheld. In the event of any Transfer, all of the conditions of
the remainder of this Section 6.3 must also be satisfied.
(f)    A Limited Partner or his legal representative shall give the General
Partner notice before the proposed effective date of any voluntary Transfer and
within 30 days after any involuntary Transfer, and shall provide sufficient
information to allow legal counsel acting for the Partnership to make the
determination that the proposed Transfer will not result in any of the following
consequences:
(i)    require registration of the Partnership or any interest therein under any
securities or commodities laws of any jurisdiction;
(ii)    result in a termination of the Partnership under Section 708(b)(1)(B) of
the Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or
(iii)    violate, or cause the Partnership, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.
Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner.
(g)    If any Transfer permitted by this Section 6.3 shall result in multiple
ownership of any Limited Partner’s interest in the Partnership, the General
Partner may require one or more trustees or nominees whose names will be entered
in the Register of Partners, to be designated to hold the legal title to the
interest and to represent the entire interest transferred for the purpose of
receiving all notices which may be given and all payments which may be made
under this Agreement, and for the purpose of exercising the rights which the
transferees have pursuant to the provisions of this Agreement. The Partnership
shall not otherwise be required to recognize any trust or other beneficial
ownership of any interest.
(h)    A permitted transferee shall be entitled to the allocations and
distributions attributable to the economic interest in the Partnership
transferred to such transferee (and any such payment shall constitute a good and
valid discharge of such obligation on the part of the General Partner); provided
that such transferee shall not be entitled to the other rights of a Limited
Partner as a result of such transfer until he becomes a substituted Limited
Partner. No transferee may become a substituted Limited Partner except with the
prior written consent of the General Partner (which consent may be given or
withheld by the General Partner). Such transferee shall be admitted to the
Partnership as a substituted Limited Partner upon execution of a deed of
adherence, in a form satisfactory to the General Partner, to this Agreement
pursuant to which such transferee undertakes and agrees to become a Limited
Partner of the Partnership and to adhere to and be bound by the provisions of
this Agreement on admission as a Limited Partner. Notwithstanding the above, the
Partnership and the General Partner shall incur no liability for allocations and
distributions made in good faith to the transferring Limited Partner until a
written instrument of Transfer has been received and accepted by the Partnership
and recorded on its books and the effective date of the Transfer has passed.
(i)    Any other provision of this Agreement to the contrary notwithstanding, to
the fullest extent permitted by law, any successor or transferee of any Limited
Partner’s interest in the Partnership shall be bound by the provisions hereof.
Prior to recognizing any Transfer in accordance with this Section 6.3, the
General Partner may require the transferee to make certain representations and
warranties to the Partnership and Partners and to accept, adopt and approve in
writing all of the terms and provisions of this Agreement.
(j)    In the event of a Transfer or in the event of a distribution of assets of
the Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under Section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by Section 734
or 743 of the Code.
(k)    The Partnership shall maintain books for the purpose of registering the
Transfer of partnership interests in the Partnership. No Transfer of a
partnership interest shall be effective until the Transfer of the partnership
interest is registered by the General Partner on the Register of Partners.
Section 6.4    Withdrawal of Partners
A Partner in the Partnership may not withdraw from the Partnership prior to its
dissolution. For the avoidance of doubt, any Limited Partner who transfers to a
Related Party such Limited Partner’s entire remaining entitlement to allocations
and distributions shall remain a Limited Partner, notwithstanding the admission
of the transferee Related Party as a Limited Partner, for as long as the
transferee Related Party remains a Limited Partner.
Section 6.5    Pledges
(d)    A Limited Partner shall not pledge or grant a security interest in such
Limited Partner’s interest in the Partnership unless the prior written consent
of the General Partner has been obtained (which consent may be given or withheld
by the General Partner).
(e)    Notwithstanding Section 6.5(a), any Limited Partner may grant to a bank
or other financial institution a security interest in such part of such Limited
Partner’s interest in the Partnership as relates solely to the right to receive
distributions of Operating Profit in the ordinary course of obtaining bona fide
loan financing to fund his contributions to the capital of any Fund, any
applicable Co-Investors (A) Entity, any of the Public Vehicles and/or any other
investment fund or vehicle that forms part of the Credit Business. If the
interest of the Limited Partner in an open-ended Fund or Co-Investors (A) Entity
or any portion thereof in respect of which a Limited Partner has granted a
security interest ceases to be owned by such Limited Partner in connection with
the exercise by the secured party of remedies resulting from a default by such
Limited Partner with respect to such Limited Partner’s interest in such Fund or
Co-Investors (A) Entity, such interest of the Limited Partner in the Partnership
or portion thereof shall thereupon become a non-voting interest and the holder
thereof shall not be entitled to vote on any matter pursuant to this Agreement.
(f)    Any partnership interest in the Partnership may be evidenced by a
certificate issued by the Partnership in such form as the General Partner may
approve.
(g)    Each certificate representing a partnership interest in the Partnership
shall be executed by manual or facsimile signature of the General Partner on
behalf of the Partnership.
ARTICLE 7    
ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS
AND RETIREMENT OF PARTNERS
Section 7.1    Allocation of Points
(c)    Except as otherwise provided herein, the General Partner shall be
responsible for the allocation of Points from time to time to the Limited
Partners. The General Partner may allocate Points to a new Limited Partner
and/or increase or reduce the Points of any existing Limited Partner at any
time; provided that (i) except as expressly set forth in a Limited Partner’s
Award Letter, the General Partner may reduce such Limited Partner’s Points only
in December 2016 and thereafter in December of each subsequent even-numbered
year, (ii) except as expressly set forth in this Agreement, in no event will any
Points be allocated to AGM or any of the Founding Partners or their respective
Affiliates, and (iii) the allocation or reallocation of Points will be on such
terms as are consistent with the treatment of the Points as profits interests
for U.S. federal income tax purposes. For the avoidance of doubt,
notwithstanding anything to the contrary contained herein, the Points constitute
a “single” pool and entitle the holders hereof to share in all of the Operating
Profit and Operating Loss of the Partnership, howsoever derived, on the terms
and conditions set forth herein. Notwithstanding anything to the contrary
herein, there shall be a maximum of 1,000 Points available for issuance.
(d)    Unless otherwise agreed by the General Partner, as a condition to the
continued holding by a Limited Partner of any Points, concurrently with the
Partnership’s becoming a partner or member of any Fund General Partner after the
date hereof:
(v)    with respect to any closed-end Fund, each such Limited Partner shall
execute and deliver to the General Partner the following documents, in form and
substance reasonably satisfactory to the General Partner: (A) a customary and
standard guarantee or guarantees, for the benefit of such Fund’s investors, of
such Limited Partner’s Giveback/Clawback Share of the Partnership’s obligation
to make Clawback Payments, and/or (B) a customary and standard undertaking to
reimburse any Affiliate of AGM for any payment made by it that is attributable
to such Limited Partner’s Giveback/Clawback Share of any Clawback Payment;
(vi)    with respect to any Fund, each such Limited Partner shall execute and
deliver the Co-Investors (A) Partnership Agreement of the applicable
Co-Investors (A) Entity and each Co-Investors (A) Entity shall have accepted the
capital commitment or investments, as the case may be, from such Limited Partner
(or his Related Party, as applicable) in an amount equal to such Limited
Partner’s Required Commitment for such Fund (or, in the case of an open-end
Fund, in an amount at least equal to the installment of such Limited Partner’s
then Required Commitment for such Fund that is due and payable); and
(vii)    with respect to any open-end or publicly traded Fund that does not have
a corresponding Co-Investors (A) Entity, such Limited Partner shall complete,
execute and deliver the applicable subscription agreement for such Fund and
tender an amount at least equal to the installment of such Limited Partner’s
then Required Commitment for such Fund that is due and payable), and such Fund’s
Fund General Partner shall have accepted such subscription from such Limited
Partner (or his Related Party, as applicable).
(e)    Any change to a Limited Partner’s Points pursuant to this Agreement or
such Limited Partner’s Award Letter shall apply on a prospective basis only,
from and after the effective date of such change; it being understood that such
Limited Partner shall not be required to refund to the Partnership any
distributions received by such Limited Partner in respect of his Points prior to
such change, solely as a result of any such change.
(f)    The General Partner shall maintain on the books and records of the
Partnership a record of the number of Points allocated to each Partner and shall
give notice to each Limited Partner of the number of such Limited Partner’s
Points upon admission to the Partnership of such Limited Partner and promptly
upon any change in such Limited Partner’s Points pursuant to this Article 7 and
such notice shall include the calculations used by the General Partner to
determine the amount of any such reduction.
(g)    Subject to the limitations imposed under Section 7.1(a)(ii) and
(iii) regarding the allocation of Points, any Points that are forfeited under
this Agreement or a Limited Partner’s Award Letter may be reallocated by the
General Partner, in its sole discretion, following consultation with AGM Credit
Senior Management, to any Person or Persons. Until any such reallocation by the
General Partner, forfeited Points shall be deemed reallocated to James Zelter
(or his successor as head of the Credit Business), except that, unless otherwise
determined by the General Partner (including as regards any distribution to pay
taxes incurred by Mr. Zelter, net of any tax benefit conferred upon him, in
respect of the reallocation of such forfeited Points to Mr. Zelter), Mr. Zelter
shall not be entitled to any allocations or distributions on such forfeited
Points and shall instead hold them for the benefit and on behalf of the Person
or Persons to whom they are reallocated, which reallocation(s), unless otherwise
determined by the General Partner, shall occur not later than the fourth quarter
of the Fiscal Year in which the Points were forfeited.
(h)    If the Partnership is granted additional points at the Fund General
Partner-level in connection with causing dilution in the sharing of Carried
Interest Revenues to be borne by APH and by the then existing Limited Partners
of the Partnership, then the economic benefit attaching to such additional
points shall inure to the benefit of the Limited Partners. If thereafter any
Points are forfeited, then the points at the Fund General Partner-level that are
held by the Partnership and APH will be adjusted so as to restore them to the
number thereof prior to the adjustment described in the preceding sentence, and
only after such restoration is complete, shall the Partnership have the right to
reallocate such remaining forfeited Points. The determinations of the General
Partner to implement the foregoing shall be final and binding on the Partnership
and the Limited Partners.
Section 7.2    Retirement of Partner
(l)    A Limited Partner shall become a Retired Partner upon:
(i)    delivery to such Limited Partner of a notice by the General Partner
terminating such Limited Partner’s employment by AGM or an Affiliate thereof,
unless otherwise determined by the General Partner;
(ii)    delivery by such Limited Partner of at least 90 days’ prior written
notice to the General Partner, AGM or an Affiliate thereof stating that such
Limited Partner elects to resign from or otherwise terminate his or her
employment by or service to AGM or an Affiliate thereof; or
(iii)    the death of the Limited Partner, whereupon the estate of the deceased
Limited Partner shall be treated as a Retired Partner in the place of the
deceased Limited Partner, or the Disability of the Limited Partner.
(m)    Nothing in this Agreement shall obligate the General Partner to treat
Retired Partners alike, and the exercise of any power or discretion by the
General Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner; it being understood that any power or
discretion conferred upon the General Partner shall be treated as having been so
conferred as to each such Retired Partner separately.
Section 7.3    Effect of Retirement on Points
(g)    The consequences of a Limited Partner’s retirement on his Points shall be
set forth in such Limited Partner’s Award Letter.
(h)    Except as otherwise set forth in a Limited Partner’s Award Letter, upon a
Limited Partner’s becoming a Retired Partner, as of his Retirement Date, he
shall automatically cease to be a Limited Partner and shall be entitled to a
payment in an amount equal to the balance of his Capital Account as of his
Retirement Date (other than the portion of such Capital Account as is
attributable to a Book-Tax Difference as of such date), as adjusted for any
Operating Loss allocable to such Retired Partner pursuant to Section 3.4 (his
“Retirement Withdrawal Proceeds”); provided that any such Book-Tax Difference
that was recognized by such Retired Partner as taxable income or gain prior to
his Retirement Date shall be included in his Retirement Withdrawal Proceeds.
Such Retirement Withdrawal Proceeds will generally be paid at the same time as
such amounts would otherwise have been distributed to such Retired Partner under
Section 4.1 had such Retired Partner remained a Limited Partner; provided that
the General Partner may (i) delay such payment if such delay is reasonably
necessary to prevent such withdrawal from having a material adverse impact on
the Partnership, any Fund or the remaining Partners, and (ii) hold back from any
payments such reserves as the General Partner determines to be necessary or
appropriate, including as provided in Section 3.8 and Section 7.3(c). Amounts
paid to a Retired Partner will not be adjusted as a result of audit adjustments
made after the final payment date relating to the Retirement Withdrawal Proceeds
and will not earn interest for the period from such Retired Partner’s Retirement
Date through the settlement date. The General Partner may deduct from any
Retirement Withdrawal Proceeds due to any Retired Partner an amount representing
the actual or estimated expenses of the Partnership associated with processing
such withdrawal and any other amounts owed by the Retired Partner to the General
Partner or its Affiliates whether under this Agreement or otherwise.
(i)    The right of any Retired Partner to receive distributions pursuant to
Section 7.3(b) shall be subject to the provision by the General Partner for all
liabilities of the Partnership and for reserves for contingencies as provided in
Section 3.8.
ARTICLE 8    
DISSOLUTION AND LIQUIDATION
Section 8.1    Dissolution and Liquidation of Partnership
(n)    The General Partner, except where, the General Partner is unable to
perform this function, a liquidator elected by a majority in interest
(determined by Points) of Limited Partners, shall commence the winding-up of the
Partnership pursuant to the Partnership Law upon the occurrence of any
Winding-Up Event. The General Partner or appointed liquidator shall terminate
the business and administrative affairs of the Partnership and commence the
liquidation of the Partnership’s assets.
(o)    Operating Profit and Operating Loss during the Fiscal Years that include
the period of liquidation shall be allocated pursuant to Section 3.4. The
proceeds from liquidation shall be distributed in the following manner:
(i)    first, the debts, liabilities and obligations of the Partnership,
including the expenses of liquidation (including legal and accounting expenses
incurred in connection therewith), up to and including the date that
distribution of the Partnership’s assets to the Partners has been completed,
shall be satisfied (whether by payment or by making reasonable provision for
payment thereof); and
(ii)    thereafter, the Partners shall be paid amounts in accordance with
Article 4.
(p)    Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
the winding-up of the Partnership, any assets of the Partnership in accordance
with the priorities set forth in Section 8.1(b); provided that if any in kind
distribution is to be made, the assets distributed in kind shall be valued as of
the actual date of their distribution and charged as so valued and distributed
against amounts to be paid under Section 8.1(b).
(q)    Upon completion of the winding-up of the Partnership in accordance with
the terms hereof, the Partnership shall be dissolved by the filing of a notice
of dissolution in accordance with the provisions of the Partnership Law.
ARTICLE 9    
GENERAL PROVISIONS
Section 9.1    Consistent Economic Treatment
Except as otherwise specifically provided herein or in any Limited Partner’s
Award Letter, the General Partner shall not treat any Limited Partner in a
manner that is adverse in comparison with the treatment of APH or its Affiliates
in respect of their direct interests in the applicable Fund General Partners
with respect to allocations of Operating Profit, distributions (including
liquidating distributions) of Operating Profit (including form, timing and
amount of such distributions), Point dilution and funding of Giveback/Clawback
Shares (and the corresponding concepts in the applicable Fund GP Agreements).
For the avoidance of doubt, the foregoing is not intended to limit the General
Partner’s authority (i) relating to forfeiture of Points due to retirement or
Bad Acts in accordance with the terms and conditions set forth herein, (ii) to
enter into any Award Letter or Other Agreement with a Team Member in connection
with an award of Points to such Team Member providing for special allocations of
income or a reapportionment of distributions attributable to such Points for the
purpose of eliminating or reducing a current recognition of taxable income by
such Team Member as a result of such Point award, or (iii) to implement any of
the special allocation or special distribution provisions of this Agreement.
Section 9.2    Amendment of Partnership Agreement and Co-Investors
(A) Partnership Agreements
(h)    The General Partner may amend this Agreement at any time, in whole or in
part, without the consent of any Limited Partner by giving notice of such
amendment to any Limited Partner whose rights or obligations as a Limited
Partner pursuant to this Agreement are changed thereby; provided that: (i) any
amendment that would disproportionately effect a material adverse change in the
contractual rights or obligations of a Limited Partner vis-à-vis all other
Limited Partners (such rights or obligations determined without regard to the
amendment power reserved herein) may only be made if the written consent of such
Limited Partner is obtained prior to the effectiveness thereof; and (ii) any
amendment that (x) increases a Limited Partner’s obligation to contribute to the
capital of the Partnership, or (y) increases such Limited Partner’s
Giveback/Clawback Share shall not be effective with respect to such Limited
Partner, unless such Limited Partner consents thereto in advance in writing.
Notwithstanding the foregoing, the General Partner may amend this Agreement at
any time, in whole or in part, without the consent of any Limited Partner to
enable the Partnership to (i) comply with the requirements of the “Safe Harbor”
Election within the meaning of the Proposed Revenue Procedure of Notice 2005-43,
2005-24 IRB 1, Proposed Treasury Regulation Section 1.83-3(e)(1) or Proposed
Treasury Regulation Section 1.704-1(b)(4)(xii) at such time as such proposed
Procedure and Regulations are effective and to make any such other related
changes as may be required by pronouncements or Treasury Regulations issued by
the Internal Revenue Service or Treasury Department after the date of this
Agreement and (ii) comply with applicable law; provided that any amendment
pursuant to clause (i) that would cause a Limited Partner’s rights to
allocations and distributions to suffer a material adverse change only may be
made if the written consent of such Limited Partner is obtained prior to the
effectiveness thereof. An adjustment of Points shall not be considered an
amendment to the extent effected in compliance with the provisions of Section
7.1 or Section 7.3 as in effect on the date hereof or as hereafter amended in
compliance with the requirements of this Section 9.2(a).
(i)    Notwithstanding the provisions of this Agreement, including Section
9.2(a), it is hereby acknowledged and agreed that the General Partner on its own
behalf or on behalf of the Partnership without the approval of any Limited
Partner or any other Person may enter into one or more side letters or similar
agreements (“Other Agreements”) with one or more Limited Partners which have the
effect of establishing rights under, or altering or supplementing the terms of
this Agreement. The parties hereto agree that any terms contained in an Other
Agreement with one or more Limited Partners shall govern with respect to such
Limited Partner or Limited Partners notwithstanding the provisions of this
Agreement. Any Other Agreements shall be binding upon the Partnership or the
General Partner, as applicable, and the signatories thereto as if the terms were
contained in this Agreement, but no such Other Agreement between the General
Partner and any Limited Partner or Limited Partners and the Partnership shall
adversely amend the contractual rights or obligations of any other Limited
Partner without such other Limited Partner’s prior consent.
(j)    The provisions of this Agreement that affect the terms of any
Co-Investors (A) Partnership Agreement applicable to Limited Partners constitute
a “side letter or similar agreement” between each Limited Partner and the
general partner of the applicable Co-Investors (A) Entity, which has executed
this Agreement exclusively for purposes of confirming the foregoing.
(k)    Notwithstanding any term of this Agreement, the consent of or notice to
any Person who is not a party to this Agreement shall not be required for any
termination, rescission or agreement to any variation, waiver, assignment,
novation, release or settlement under this Agreement at any time.
Section 9.3    Special Power-of-Attorney
(f)    Each Partner hereby irrevocably makes, constitutes and appoints the
General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the name, place and stead of such
Partner, with the power from time to time to make, execute, sign, acknowledge,
swear to, verify, deliver, record, file and/or publish:
(i)    any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.2);
(ii)    all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the Cayman Islands, the United States of America, or any other
jurisdiction, or any political subdivision or agency thereof, or which such
legal counsel may deem necessary or appropriate to effectuate, implement and
continue the valid and subsisting existence and business of the Partnership as
an exempted limited partnership or partnership in which the limited partners
thereof enjoy limited liability;
(iii)    any written notice or letter of resignation from any board seat or
office of any Person (other than a company that has a class of equity securities
registered under the United States Securities Exchange Act of 1934, as amended,
or that is registered under the United States Investment Company Act of 1940, as
amended), which board seat or office was occupied or held at the request of the
Partnership or any of its Affiliates; and
(iv)    all such proxies, consents, assignments and other documents as the
General Partner determines to be necessary or advisable in connection with any
merger or other reorganization, restructuring or other similar transaction
entered into in accordance with this Agreement (including the provisions of
Section 9.6(c)).
(g)    Each Limited Partner is aware that the terms of this Agreement permit
certain amendments to this Agreement to be effected and certain other actions to
be taken or omitted by or with respect to the Partnership without his consent.
If an amendment to this Agreement or any action by or with respect to the
Partnership is taken by the General Partner in the manner contemplated by this
Agreement, each Limited Partner agrees that, notwithstanding any objection which
such Limited Partner may assert with respect to such action, the General Partner
is authorized and empowered, with full power of substitution, to exercise the
authority granted above in any manner which may be necessary or appropriate to
permit such amendment to be made or action lawfully taken or omitted. Each
Partner is fully aware that each other Partner will rely on the effectiveness of
this special power-of-attorney with a view to the orderly administration of the
affairs of the Partnership. This power-of-attorney is intended to secure an
interest in property and, in addition, the obligations of each Limited Partner
under this Agreement, and as such:
(i)    shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and
(ii)    shall survive any Transfer by a Limited Partner of the whole or any
portion of its interest in the Partnership, except that, where the transferee
thereof has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, this power- of-attorney given by
the transferor shall survive such Transfer for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.
Section 9.4    Notices
Any notice required or permitted to be given under this Agreement shall be in
writing. A notice to the General Partner shall be directed to the attention of
Leon D. Black with a copy to the general counsel of the Partnership. A notice to
a Limited Partner shall be directed to such Limited Partner’s last known
residence as set forth in the books and records of the Partnership or its
Affiliates (a Limited Partner’s “Home Address”). A notice shall be considered
given when delivered to the addressee either by hand at his Partnership office
or electronically to the primary e-mail account supplied by the Partnership for
Partnership business communications, except that a notice to a Retired Partner
or a notice demanding cure of a Bad Act shall be considered given only when
delivered by hand or by a recognized overnight courier or delivered by mailing
through the United States Postal System by regular mail to such Retired
Partner’s Home Address.
Section 9.5    Agreement Binding Upon Successors and Assigns
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors by operation of law, but the rights and obligations
of the Partners hereunder shall not be assignable, transferable or delegable
except as expressly provided herein, and any attempted assignment, transfer or
delegation thereof that is not made in accordance with such express provisions
shall be void and unenforceable.
Section 9.6    Merger, Consolidation, etc.
(a)    Subject to Section 9.6(b) and Section 9.6(c), the Partnership may merge
or consolidate with or into one or more limited partnerships formed under any
applicable law or other business entities under any applicable law pursuant to
an agreement of merger or consolidation which has been approved by the General
Partner.
(b)    Subject to Section 9.6(c), but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 9.6(a) may, to the extent
permitted by Section 9.6(a), (i) effect any amendment to this Agreement,
(ii) effect the adoption of a new partnership agreement for the Partnership if
it is the surviving or resulting limited partnership in the merger or
consolidation, or (iii) provide that the partnership agreement of any other
constituent limited partnership to the merger or consolidation (including a
limited partnership formed for the purpose of consummating the merger or
consolidation) shall be the partnership agreement of the surviving or resulting
limited partnership.
(c)    The General Partner shall have the power and authority to approve and
implement any merger, consolidation or other reorganization, restructuring or
similar transaction without the consent of any Limited Partner, other than any
Limited Partner with respect to which the General Partner has determined that
such transaction will, or will reasonably be likely to, result in any material
adverse change in the financial and other material rights of such Limited
Partner conferred by this Agreement and any Other Agreement entered into
pursuant to Section 9.2(b) or the imposition of any material new financial or
other obligation on such Limited Partner. Subject to the foregoing, the General
Partner may require one or more of the Limited Partners to sell, exchange,
transfer or otherwise dispose of their interests in the Partnership in
connection with any such transaction, and each Limited Partner shall take such
action as may be directed by the General Partner to effect any such transaction.
Section 9.7    Governing Law; Dispute Resolution
(a)    This Agreement, and the rights and obligations of each and all of the
Partners hereunder, shall be governed by and construed in accordance with the
laws of the Cayman Islands.
(b)    Subject to Section 9.7(c), any dispute, controversy, suit, action or
proceeding arising out of or relating to this Agreement, other than injunctive
relief, will be settled exclusively by arbitration, conducted before a single
arbitrator in New York County, New York (applying Cayman Islands law) in
accordance with, and pursuant to, the applicable rules of JAMS (“JAMS”). The
arbitration shall be conducted on a strictly confidential basis, and none of the
parties shall disclose the existence of a claim, the nature of a claim, any
documents, exhibits, or information exchanged or presented in connection with
such a claim, or the result of any action, to any third party, except as
required by law, with the sole exception of their legal counsel and parties
engaged by that counsel to assist in the arbitration process, who also shall be
bound by these confidentiality terms. The decision of the arbitrator will be
final and binding upon the parties hereto. Any arbitral award may be entered as
a judgment or order in any court of competent jurisdiction. Any party hereto may
commence litigation in court to obtain injunctive relief in aid of arbitration,
to compel arbitration, or to confirm or vacate an award, to the extent
authorized by the U.S. Federal Arbitration Act or the New York Arbitration Act.
The party that is determined by the arbitrator not to be the prevailing party
will pay all of the JAMS’s administrative fees and the arbitrator’s fee and
expenses. If neither party is so determined, such fees shall be shared. Each
party shall be responsible for such party’s own attorneys’ fees. IF THIS
AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTNER AND THE
PARTNERSHIP WAIVE AND COVENANT THAT THE PARTNER AND THE PARTNERSHIP WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AND AGREE THAT THE PARTNERSHIP OR ANY OF ITS AFFILIATES OR
ANY PARTNER MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE
OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTNERSHIP AND
ITS AFFILIATES, ON THE ONE HAND, AND THE PARTNER, ON THE OTHER HAND, IRREVOCABLY
TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THAT ANY PROCEEDING
PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
(c)    Nothing in this Section 9.7 will prevent the General Partner or a Limited
Partner from applying to a court for preliminary or interim relief or permanent
injunction in a judicial proceeding (e.g., injunction or restraining order), in
addition to and not in lieu of any other remedy to which it may be entitled at
law or in equity, if such relief from a court is necessary to preserve the
status quo pending resolution or to prevent serious and irreparable injury in
connection with any breach or anticipated breach of covenants applicable
pursuant to a Limited Partner’s Award Letter; provided, however, that all
parties explicitly waive all rights to seek preliminary, interim, injunctive or
other relief in a judicial proceeding and all parties submit to the exclusive
jurisdiction of the forum described in Section 9.7(b) hereto for any dispute or
claim concerning continuing entitlement to distributions or other payments, even
if such dispute or claim involves or relates to any restrictive covenants set
forth in a Limited Partner’s Award Letter. For the purposes of this Section
9.7(c), each party hereto consents to the exclusive jurisdiction and venue of
the courts of the state and federal courts within the County of New York in the
State of New York.
Section 9.8    Termination of Right of Action
Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Partner or the Partnership against any
past, present or future Partner shall, to the fullest extent permitted by
applicable law, irrespective of the place where the action may be brought and
irrespective of the residence of any such Partner, cease and be barred by the
expiration of three years from the date of the act or omission in respect of
which such right of action arises.
Section 9.9    Not for Benefit of Creditors
The provisions of this Agreement are intended only for the regulation of
relations among Partners and between Partners and former or prospective Partners
and the Partnership. Except with respect to the rights of Covered Persons
hereunder, each of whom shall be an intended beneficiary and shall be entitled
to enforce the provisions of Section 5.7, this Agreement is not intended for the
benefit of any Person who is not a Partner, and no rights are intended to be
granted to any other Person who is not a Partner under this Agreement.



13

--------------------------------------------------------------------------------




Section 9.10    Reports
As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (b) a statement of
the total amount of Operating Profit or Operating Loss for such year, including
a copy of the United States Internal Revenue Service Schedule “K-1” issued by
the Partnership to such Limited Partner, and a reconciliation of any difference
between (i) such Operating Profit or Operating Loss and (ii) the aggregate net
profits or net losses allocated by the Fund General Partners to the Partnership
for such year.
Section 9.11    Filings
The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is treated as a
partnership for U.S. federal, state and local income tax purposes.
Section 9.12    Counterparts
This Agreement may be executed in one or more counterparts, including by
facsimile or other electronic signature. All such counterparts so executed shall
constitute an original agreement binding on all the parties, but together shall
constitute but one instrument.


[Signature Page Follows]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as a deed,
on the date first set forth above.


GENERAL PARTNER:


APOLLO CIP GENPAR, LTD.


By:    /s/ Joseph D. Glatt            
Name: Joseph D. Glatt    
Title: Vice President
In the presence of:


/s/ Adam Augusiak-Boro____________
Name of Witness: Adam Augusiak-Boro





14

--------------------------------------------------------------------------------




INITIAL LIMITED PARTNER:

(solely for the purpose of Section 2.9)



__/s/ Joseph D. Glatt___________
Joseph D. Glatt
In the presence of:


/s/ Adam Augusiak-Boro
Name of Witness: Adam Augusiak-Boro



Apollo CIP Partner Pool, L.P.
Amended and Restated Limited Partnership
Agreement Signature Page

--------------------------------------------------------------------------------




For the purposes of Section 9.2(c) only:

APOLLO CO-INVESTORS MANAGER, LLC


By:    /s/ Joseph D. Glatt            
Name: Joseph D. Glatt    
Title: Vice President
In the presence of:

/s/ Adam Augusiak-Boro
Name of Witness: Adam Augusiak-Boro



Apollo CIP Partner Pool, L.P.
Amended and Restated Limited Partnership
Agreement Signature Page